FOURTH AMENDMENT TO
ASSET MANAGEMENT AGREEMENT


THIS FOURTH AMENDMENT (the “Amendment”) effective as of August 6, 2010, to the
Asset Management Agreement dated as of July 3, 2007 (the “Agreement”), by and
between AII Insurance Management Limited (“AIM”), a Bermuda corporation, and
Maiden Insurance Company Ltd. (“MIC”), a Bermuda joint stock company, Maiden
Holdings, Ltd. (“MHL”), a Bermuda joint stock company, Maiden Holdings North
America, Ltd. (“MHNA”), a Delaware corporation, Maiden Reinsurance Company
(“MRC”), a Missouri corporation, and Maiden Specialty Insurance Company, a North
Carolina corporation (“MSIC”) (MIC, MHL, MHNA, MRC and MSIC are hereinafter
referred to collectively as the “Company”), is made by and between AIM and the
Company.


WITNESSETH


WHEREAS, MIC and MHNA are direct subsidiaries of MHL, and MRC and MSIC are
direct subsidiaries of MHNA;


WHEREAS, MHL, MIC, MHNA, MRC, and MSIC wish to retain AIM to provide investment
management services upon the terms and conditions set forth in the Agreement and
AIM wishes to provide said services;


WHEREAS, AIM and the Company wish to amend certain provisions of the Agreement
in the manner set forth in this Amendment.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:


ARTICLE I
DEFINITIONS AND USAGE


1.1
Definitions.  Capitalized terms used but not defined herein shall have the
meaning set forth in the Agreement.

1.2
Headings.  The headings contained in this Amendment are for the reference
purposes only and shall not affect the meaning or interpretation of this
Amendment.



 
1

--------------------------------------------------------------------------------

 
 
ARTICLE II
AMENDMENTS


2.1           Section 2(b) is hereby amended and restated in its entirety as
follows:


(b) Company authorizes AIM to, at AIM’s discretion, bunch or aggregate orders
for the Account with orders of other clients and to allocate the aggregate
amount of the investment among accounts (including accounts in which AIM, its
affiliates and/or their personnel have beneficial interests) in a manner in
which AIM shall determine is fair over time to the participating accounts.  When
portfolio decisions are made on an aggregated basis, AIM may in its discretion,
place a large order to purchase or sell a particular security for the Account
and the accounts of several other clients.  Because of the prevailing trading
activity, it is frequently not possible to receive the same price or execution
on the entire volume of securities purchased or sold.  When this occurs, the
various prices may be averaged and the Account will be charged or credited with
the average price; and the effect of the aggregation may operate on some
occasions to Company’s disadvantage.  Although in such an instance Company will
be charged the average price, AIM will make the information regarding the actual
transactions available to Company upon Company’s request.  Neither AIM nor its
affiliates, however, are required to bunch or aggregate orders, and therefore
Company may not receive the average price on any given trade.  In order to
ensure fair execution of trades for all parties, aggregation of orders for
private placements will not be permitted under this Agreement.


2.2           Section 10 – Choice of Law is hereby amended and reinstated in its
entirety as follows:


10. Choice of Law


This Agreement shall be governed and construed by the laws of the State of
Missouri.  Each party submits to the jurisdiction of the courts of the State of
Missouri, which shall be the exclusive forum for adjudicating any dispute based
on, arising out of, or in connection with this Agreement.


ARTICLE III
MISCELLANEOUS


3.1
Confirmation of the Agreement.  Except as amended by this Amendment, the
Agreement remains in full force and effect without further modification or
amendment.

3.2
Counterparts.  This Amendment may be executed in one or more counterparts, and
such counterparts together shall constitute one and the same agreement.

 

 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.


Maiden Insurance Company Ltd.
 
Maiden Reinsurance Company
     
By:
/s/ Arturo M. Raschbaum
 
By:
/s/ Karen Schmitt
     
Name:  Arturo M. Raschbaum
 
Name:  Karen Schmitt
     
Title:  Chief Executive Officer
 
Title:  President
     
Maiden Holdings, Ltd.
 
Maiden Holdings North America, Ltd.
     
By:
/s/ Arturo M. Raschbaum
 
By:
/s/ Karen Schmitt
     
Name:  Arturo Raschbaum
 
Name:  Karen Schmitt
     
Title:  Chief Executive Officer
 
Title:  COO
     
Maiden Specialty Insurance Company
         
By:
/s/ Karen Schmitt
         
Name:  Karen Schmitt
         
Title:  President
   



 
3

--------------------------------------------------------------------------------

 


AII Insurance Management Limited
   
By:
/s/ Michael Bott
     
Name:  Michael Bott
     
Title:  President
 

 
 
4

--------------------------------------------------------------------------------

 

